Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 11/05/2021. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 1-3 and 5-18 are pending 
Response to Applicant’s Argument
In response to “Column 10, rows 25-38 of Pitschel merely describes that a natural language processor 332 uses context information (user preferences, hardware and/or software states of the user device, sensor information around the time of the user request) to clarify, supplement, and/or further define the information contained in the token sequence. Thus, this portion does not describe that a second word (that replaces a first word) is retrieved from a search range corresponding to the attribute, intent of the text on which the semantic analysis has been performed, and surrounding situations of a user. Applicant submits that column 6, lines 50-55 of Pitschel also fails to teach the above features as it merely describes that context information such as sensor information is used to determine how to prepare and deliver outputs to the user”. 
retrieves the second word from a search range corresponding to (1) the attribute, (2) intent of the text on which the semantic analysis has been performed, and (3) surrounding situations of a user”. In other words, the limitations require retrieval corresponding to (1), (2), and (3). 
Kato teaches performing a semantic analysis to identify (1) a pre-determined attribute and (2) intent of a first word in text including character strings obtained by speech recognition (Col 4, Rows 8-12, voice recognition unit 210 recognizes voice and comprehend contents (a text) and a meaning of the voice; Col 5, Rows 40-47, performs voice recognition on utterance {A, C} to obtain context information and a domain of each word) in order to retrieve a second word as replacement candidate for the first word (Col 5, Rows 57-59, determination unit 240 determines a candidate word in an ask-again which is assumed with respect to utterance {A, C}).
Here, context information refers to information for specifying a context in an utterance (Col 4, Rows 57-58 and Fig. 2):

    PNG
    media_image1.png
    285
    658
    media_image1.png
    Greyscale

Col 3, Rows 21-23), semantic analysis / text content comprehending for a meaning of the voice determines context information “retrieval of store (restaurant)” as intent where content recognition determines “Shibuya” has a specific place name “attribute” (Col 5, Rows 39-43). 
When determination unit 240 retrieves the second word replacement candidate from a search range corresponding to the (1) “specific place name” attribute of the first word A “Shibuya” and (2) intent “retrieval of store (restaurant)” of the text in “retrieve an Italian restaurant near Shibuya” on which the semantic analysis has been performed, candidate words from search range candidates {Bi} must have the same context as utterance {A, C} (Col 5, Rows 57-65, determination unit 240 determines a set of candidates {Bi} of words to substitute word A in utterance {A, C} by referring to word pair storage unit 230 and determines, as a candidate word, a word which is included in a record of which context information matches the context information of utterance {A, C}).
While Kato does not disclose retrieving second word replacement candidate from the search range corresponding to surrounding situations of a user, Pitschel teaches a natural language processor using context information to clarify, supplement, and further define information contained in token sequence received from speech to text processing (Col 10, Rows 25-38, NLP 332 uses context information to further clarify and define word tokens obtained from speech to text processing (i.e., voice recognition)) wherein the context includes surrounding situations of a user (Col 6, Rows 50-55, context information that accompanies a user input includes sensor information such as images or videos of surrounding environment).
Therefore, it would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to obtain context information when recognizing utterances {A, C} (Kato, Col 5, Rows 45-47) to include surrounding situations of the user as taught by Pitschel (Col 6, Rows 50-55, context information that accompanies a user input includes sensor information such as images or videos of surrounding environment) in order to further clarify, supplement, or define the information recognized by the voice recognition unit (Pitschel, Col 10, Rows 25-38). 
This modification means that when determination unit 240 determines a candidate word in an ask-again which is assumed with respect to the utterance {A, C}“retrieve an Italian restaurant near Shibuya” from search range / set of candidates {Bi} of words to substitute A (Kato, Col 5, Rows 57-61), the context information of candidate words in search range {Bi} must match the context information of utterance {A, C} including surrounding situation of the user as taught by Pitschel.
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, and 14-18 are rejected under 35 USC 103 for being unpatentable over Kato et al. (US 10629197 B2) in view of Pitschel et al. (US 9922642 B2).
Regarding Claims 1 and 17, Kato discloses an information processor (Col 3, Row 66 – Col 4, Row 7, information processing apparatus in server 200) comprising: 
processing circuitry configured to retrieve a second word that is a candidate for replacement of a first word with a predetermined attribute, the predetermined attribute being identified by a semantic analysis, in a text including character strings obtained by speech recognition (Col 4, Rows 8-11, voice recognition unit 210 recognizes voice and comprehending contents and a meaning of the voice (i.e., semantic analysis); Col 5, Rows 34-48 in view of Col 3, Rows 21-23, voice recognition unit 210 recognizes “Retrieve an Italian restaurant near Shibuya” where A or “Shibuya” was comprehended to have a specific place name attribute and further obtains context information “”; Col 5, Rows 57-61, determination unit 240 determines a set of substitution candidates {Bi} in an ask-again which is included in a record of which context information matches the context information of utterance {A, C});
wherein the processing circuitry retrieves the second word from a search range corresponding to the attribute and intent of the text on which the semantic analysis has been performed (Col 4, Rows 8-11, Col 5, Rows 45-47, and Col 5, Rows 57-67, determine a set of candidates {Bi} of words to substitute word A in {A, C} where each candidate word is included in a record of which context information matches the context information of {A, C}; e.g., utterance “Retrieve an Italian restaurant near Shibuya” has context information “retrieval of store (restaurant)” as intent and word A “Shibuya” has the attribute specific place name such that any candidate word B in set of candidates Bi must have the same context information where B has to be a specific place name (e.g., Col 3, Rows 25-26, “Yokohama” in Fig. 2) with the intent “retrieval of store (restaurant)”).
Kato does not teach retrieving the second word from the search range corresponding to surrounding situations of a user.
Pitschel teaches a processor using context information to clarify, supplement, and further define information contained in token sequence received from speech to text processing (Col 10, Rows 25-38) wherein the context includes surrounding situations of a user (Col 6, Rows 50-55, context information that accompanies a user input includes sensor information such as images or videos of surrounding environment).
Therefore, it would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to obtain context information when recognizing utterances {A, C} (Kato, Col 5, Rows 45-47) to include surrounding situations of the user as taught by Pitschel (Col 6, Rows 50-55, context information that accompanies a user input includes sensor information such as images or videos of surrounding environment) in order to further clarify, supplement, or define the information recognized by the voice recognition unit (Pitschel, Col 10, Rows 25-38). 
This modification means that when determination unit 240 determines a candidate word in an ask-again which is assumed with respect to the utterance {A, C}“retrieve an Italian restaurant near Shibuya” from search range / set of candidates {Bi} of words to substitute A (Kato, Col 5, Rows 57-61), the context information of candidate words in search range {Bi} must match the context information of utterance {A, C} including surrounding situation of the user as taught by Pitschel.
Regarding Claim 18, Kato discloses a non-transitory computer-readable medium storing executable instructions which when executed by processing circuitry cause the processing circuitry to perform a method, the method comprising to perform processing of claims 1 and 17 (Col 4, Rows 5-7).
Regarding Claim 2, Kato discloses wherein the processing circuitry retrieves the second word from a search range corresponding to the attribute (Col 5, Rows 59-66, a set of candidates {Bi} included in a record of which context information matches the context information of the utterance {A, C}). 
Regarding Claim 3, Kato discloses wherein the processing circuitry retrieves the second word from a search range corresponding to the attribute and intent of the text on which the semantic analysis has been performed (Col 5, Rows 42-47, voice recognition unit 210 stores context information and a domain of each word which are obtained when recognizing the utterance {A, C} such as A and C are specific place names, store names, etc.; Col 5, Rows 59-66, a set of candidates {Bi} included in a record of which context information matches the context information of the utterance {A, C}). 
Regarding Claim 5, Kato discloses wherein the processing circuitry retrieves the second word on a basis of voice data of the first word (Col 5, Rows 57-61, determination unit 240 determines a candidate word in an ask-again which is assumed with respect to the utterance {A, C}), the first word being included in the text on which the semantic analysis has been performed (Col 5, Rows 45-47, voice recognition unit 210 stores context information and a domain of each word which are obtained when recognizing the utterance {A, C}).
Regarding Claim 6, Kato discloses wherein the processing circuitry retrieves the second word on a basis of a result of the speech recognition result on user's speech corresponding to the first word (Col 5, Rows 45-47, voice recognition unit 210 stores context information and a domain of each word which are obtained when recognizing the utterance {A, C}; Col 5, Rows 57-61, determination unit 240 determines a candidate word in an ask-again which is assumed with respect to the utterance {A, C}).
Regarding Claim 7, Kato discloses wherein in a case where a plurality of the attributes has been identified by the semantic analysis, the processing circuitry retrieves the second word for each of the attributes (Col 5, Rows 39-47, voice recognition unit recognizes contents of “Retrieve a route from A to C” where A and C are specific place names, store names, or the like; Col 5, Rows 45-47 and Rows 60-67, store context and domain of each word which are obtained when recognizing {A, C} and determine a candidate word in a record of which context information matches the context information of {A, C}).
Regarding Claim 8, Kato discloses wherein the processing circuitry retrieves the second word in accordance with a frequency of searches for each of the attributes (Col 5, Rows 22-32, determination unit 240 estimates a word pair which is included in an utterance of the user and of which the number of occurrences in the context of the utterance is equal to or larger than a threshold is a word pair that is substituted in an ask again).
Regarding Claim 9, Kato discloses processing circuitry performs the speech recognition on a user's speech and performs the semantic analysis of the text including the character strings obtained by the speech recognition (Col 5, Rows 45-57 in view of Col 4, Rows 8-10, voice recognition unit 210 recognizing voice to comprehend contents (a text) and a meaning of voice).
Regarding Claim 10, Kato discloses wherein the processing circuitry performs large-vocabulary speech recognition (Col 4, Rows 10-13, voice recognition unit 210 performs voice recognition based on a vocabulary dictionary or a language model), and retrieves the second word by performing local speech recognition corresponding to the attribute (Col 5, Rows 61-67, determine candidate words in a record of which context information matches context information of utterance {A, C} per Col 5, Rows 45-47).
Regarding Claim 11, Kato discloses a display controller that controls display of the text on which the semantic analysis has been performed (Col 3, Rows 61-65, information providing unit 120 provides a user with information acquired from voice processing server 200, which is constituted by an image display apparatus).
Regarding Claim 14, Kato discloses wherein in a case where a user specifies the first word in the text being displayed, the processing circuitry retrieves the second word (Col 3, Rows 60-65, after image display apparatus provides information acquired from voice processing server 200 regarding voice recognition of “Retrieve a route from A to C”, user specifies “What about a route from B1 instead of A?” per Col 6, Rows 13-26 for voice recognition unit 210 to determine attribute information of word B1 in consideration of context information and domains of utterance {A, C}). 
Regarding Claim 15, Kato discloses wherein the display controller displays, as a result of the retrieving of the second word by the processing circuitry, the text in which the first word has been replaced by the second word (Col 6, Rows 4-12, for each of the set of candidates {Bi} of words to substitute word A, execution unit 220 performs processing corresponding to contents of utterance {Bi, C} or processing of “Retrieving a route from Bi to C” where retrieval of the route may be performed by issuing a request to the retrieval server 300 and provide information to the user via image display apparatus per Col 3, Rows 61-65). 
Regarding Claim 16, Kato discloses wherein in a case where the processing circuitry has retrieved two or more of the second words, the display controller displays the second words one by one in the text while switching the second words in accordance with user's speech (Col 6, Rows 4-12, for each of the set of candidates {Bi} of words to substitute word A, execution unit 220 performs processing corresponding to contents of utterance {Bi, C} or processing of “Retrieving a route from Bi to C” where retrieval of the route may be performed by issuing a request to the retrieval server 300 and provide information to the user via image display apparatus per Col 3, Rows 61-65; e.g., provide first route corresponding to “retrieving a route from B1 to C”, provide second route corresponding to “retrieving a route from B2 to C” upon request). 
Claims 12-13 are rejected under 35 USC 103 for being unpatentable over Kato et al. (US 10629197 B2) and Pitschel et al. (US 9922642 B2) as applied to claim 11, in view of Cook et al. (US 9117450 B2).
Kato does not disclose wherein the display controller highlights the first word included in the text in accordance with a degree of confidence of a result of speech recognition regarding the first word. 
Cook teaches a processor / display controller that highlights transcription words included in automatic speech recognition in accordance with a degree of confidence of a Col 7, Row 57 – Col 8, Row 3, check final transcription output via a user review module where low confidence / less reliable transcriptions are highlighted for review and correction).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify the display controller to highlight first word included in the text in accordance with a degree of confidence of a result of speech recognition regarding the first word in order to allow a user to review and correct the highlighted portions (Cook, Col 7, Rows 60-63).
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        11/19/2021